Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 1 of 13




                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO
                                         Judge Raymond P. Moore

   Civil Action No. 17-cv-02493-RM-KMT

   UMAR FAROUK ABDULMUTALLAB,

               Plaintiff,

   v.

   WILLIAM P. BARR,1 Attorney General of the United States, in his official capacity,
   FEDERAL BUREAU OF PRISONS, and
   JOHN DOES 1 THROUGH 20, in their official capacities,

               Defendants.

   ______________________________________________________________________________

                          ORDER ON RECOMMENDATION
   ______________________________________________________________________________

               This matter is before the Court on the Recommendation of United States Magistrate

   Judge (the “Recommendation”) (ECF No. 121) to grant in part and deny in part as moot

   Defendants’ Motion to Dismiss (ECF No. 79). Plaintiff filed an objection (the “Objection”) to

   which Defendants filed a Response (ECF Nos. 129, 131). The matter is ripe for resolution.

          I.       LEGAL STANDARD

               A. Review of a Magistrate Judge’s Recommendations

               When a magistrate judge issues a recommendation on a dispositive matter, Fed. R. Civ.

   P. 72(b)(3) requires that the district court judge “determine de novo any part of the magistrate

   judge’s [recommendation] that has been properly objected to.” Upon review, “[t]he district court

   judge may accept, reject, or modify the recommendation; receive further evidence; or return the

   matter to the magistrate judge with instructions.” Id. In the absence of a timely and specific


   1
       Pursuant to Fed. R. Civ. P. 25(d), Mr. Barr is substituted for former Attorney General Jefferson Sessions.
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 2 of 13




   objection, “the district court may review a magistrate’s report under any standard it deems

   appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citations omitted); see

   also Fed. R. Civ. P. 72 Advisory Committee’s Note (“When no timely objection is filed, the

   court need only satisfy itself that there is no clear error on the face of the record in order to

   accept the recommendation.”).

             B. Motions to Dismiss

             The Magistrate Judge correctly set forth the standards for motions filed under Fed. R.

   Civ. P. 12(b)(1) and 12(b)(6). Accordingly, the Court incorporates them by reference.

       II.      BACKGROUND

             No party has objected to the Magistrate Judge’s “Statement of the Case.” Upon its

   review, the Court finds no clear error and accepts the statement. In order to provide context to

   this Order, the Court nonetheless provides a brief summary of the case.

             Plaintiff was convicted for the attempted use of a weapon of mass destruction on a

   commercial airliner that landed in Detroit, Michigan, and the attempted murder of the 289 people

   on board. Plaintiff is from Nigeria and a Muslim. The United States government believes that

   Plaintiff was recruited to commit his crimes of conviction by Anwar Al-Awlaki, who was killed

   by a United States drone in Yemen.

             Plaintiff is housed at the United States Penitentiary–Administrative Maximum

   (“ADX”) in Florence, Colorado, and serving four terms of life imprisonment plus 50 years for

   his convictions. Prior to Plaintiff’s transfer to ADX, in March 2012, the United States

   government placed Plaintiff under Special Administrative Measures (“SAMs”). The SAMs have

   been renewed every year, with some modifications.




                                                      2
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 3 of 13




          Plaintiff brought this action asserting the following 14 claims for relief arising from his

   conditions of confinement at ADX:

          Claim 1:       Plaintiff’s transfer to ADX in 2012 in deprivation of his liberty without
                         due process in violation of the Fifth Amendment;

          Claims 2-4:    The imposition of SAMs which deny free speech, free association, and
                         familial association, in violation of the First Amendment;

          Claim 5:       The imposition of SAMs which violate substantive due process under the
                         Fifth Amendment;

          Claim 6:       Retaliation against Plaintiff by confining him in Special Housing Unit in
                         Range 13, for engaging in a hunger strike to protest his conditions of
                         confinement in violation of the First Amendment;

          Claim 7:       Denial of Plaintiff’s right to refuse medical treatment, i.e., the force
                         feeding of nutrients related to his hunger strikes, in violation of the Fifth
                         Amendment;

          Claim 8:       Denial of access to group prayer in violation of the Religious Freedom
                         Restoration Act (“RFRA”);

          Claim 9:       Failure to provide meaningful access to an imam in violation of RFRA;

          Claim 10:      Denial of a halal diet in violation of RFRA;

          Claim 11:      Responding to hunger striking by force feeding in violation of RFRA;

          Claim 12:      Force feeding non-halal nutritional supplement in violation of RFRA;

          Claim 13:      Excess force by force feeding in violation of the Eighth Amendment; and

          Claim 14:      Cruel and unusual punishment under totality of circumstances in violation
                         of the Eighth Amendment.

   (ECF No. 76, Amended Complaint.)

          Defendants moved for partial summary judgment as to claims 1, 6, 8-10, and 12; portions

   of claims 2-5, 7, 11, 13, and 14; and allegations in paragraph 147 of the amended complaint.

   The Magistrate Judge recommended (the “Amended Recommendation”) granting Defendants’




                                                    3
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 4 of 13




   partial summary judgment motion in its entirety, which recommendation the Court adopted.

   (ECF Nos. 120, 132.)

             Defendants also moved to dismiss all claims except claims 8-10. That Motion to Dismiss

   is at issue in this Order. The Magistrate Judge recommended granting in part and denying in part

   as moot Defendants’ Motion to Dismiss as follow: dismissing without prejudice claims 7 and 11-

   13 under Fed. R. Civ. P. 12(b)(1); dismissing with prejudice claims 2-5 and 14; and denying the

   Motion to Dismiss as moot as to claims 1 and 6 based on the Amended Recommendation that

   such claims be dismissed for failure to exhaust administrative remedies. Plaintiff’s Objection

   followed.

      III.      ANALYSIS

             A. Matters to which there are no objections

             Plaintiff’s Objection is stated to be addressed to claims 2-5, 11, 12, and 14. But, as

   Defendants argue, the Objection fails to address claim 5 other than referencing it in a title.

   Accordingly, any objection to the recommendation as to claim 5 is waived or otherwise

   insufficient. See United States v. 2121 East 30th Street, 73 F.3d 1057, 1059 (10th Cir. 1996) (An

   objection is proper if it is specific enough to enable the “district judge to focus attention on those

   issues—factual and legal—that are at the heart of the parties’ dispute.” (quoting Thomas v. Arn,

   474 U.S. 140, 147 (1985)). Accordingly, the Court conducts a clear error review as to the

   recommended disposition of claims 1, 5, 6, 7, and 13. Upon such review, the Court finds no

   clear error and accepts the recommendation (a) to dismiss claims 5 (with prejudice), 7 (without

   prejudice), and 13 (without prejudice) and (b) to deny Defendants’ Motion to Dismiss as moot as

   to claims 1 and 6.




                                                       4
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 5 of 13




               B. Matters to which there are objections

                   1. Claims 2-42

               Plaintiff objects to the recommended dismissal of Claims 2-4 on more than one basis.

   The Court addresses each in turn.

                        a) Judicial Notice and Matters Referenced in Complaint

               In evaluating the Motion to Dismiss, the Recommendation relied on documents attached

   to Defendants’ papers, including the SAMs imposed upon Plaintiff and the contents of copies of

   the plea transcript and sentencing transcript in Plaintiff’s criminal case. It is well established that

   when ruling on a Rule 12(b)(6) motion, a court must consider the complaint but may consider

   other sources such as “documents incorporated into the complaint by reference, and matters of

   which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

   308, 322 (2007) (citing 5B Wright & Miller § 1357 (3d ed. 2004 and Supp. 2007)); see also, e.g.,

   Brokers' Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1103 (10th Cir. 2017) (“A

   district court may…consider documents attached to or referenced in the complaint if they are

   central to the plaintiff’s claim and the parties do not dispute the documents’ authenticity.”

   (quotations and citation omitted)); Hodgson v. Farmington City, 675 F. App’x 838, 841 (10th

   Cir. 2017) (A court may take judicial notice of “another court’s publicly filed records concerning

   matters that bear directly upon the disposition of the case at hand.” (quotations and citation

   omitted)).

               Plaintiff argues the Recommendation improperly took judicial notice of such documents

   to contradict his factual allegations by accepting the truth of the statements within the SAMs and

   of the statements he made as shown in the plea transcripts and sentencing transcripts which lead

   to his incarceration at ADX. Defendants respond that a court may take judicial notice of the

   2
       As stated, Plaintiff includes claim 5 in his title but fails to address claim 5.

                                                                   5
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 6 of 13




   contents of court transcripts and other court records and, further, the Recommendation did not

   rely on the truth of the statements Plaintiff made, e.g., that the “Koran obliges every able Muslim

   to participate in jihad and fight in the way of Allah, those who fight you, and kill them where

   you find them.” (ECF No. 79-1, 26:2-4.) Moreover, Defendants argue, the Recommendation did

   not rely on judicial notice when considering the SAMs. The Court agrees.

          Starting with the SAMs, although the Recommendation stated that judicial notice was

   taken, that was in fact not what was done. Instead, the Recommendation considered the SAMs

   because they are referred to in the complaint, they are central to Plaintiff’s claim, and their

   authenticity is not in dispute. (See ECF No. 121, 2 n.1, 10 n.3.)

          As for the Recommendation’s reliance on the contents of the transcripts and statements

   contained in them from Plaintiff’s criminal proceedings, the Court agrees the Recommendation

   could do so, and properly did do. See, e.g., Anderson v. Cramlet, 789 F.2d 840, 845 (10th Cir.

   1986) (approving the district court’s consideration of a recording and Dateline episode in ruling

   on motion to dismiss). As the Recommendation indicated, it considered the contents to show

   that Plaintiff made certain statements, not that such statements were true, and that the

   government may reasonably rely on them in deciding to implement restrictions. Accordingly,

   Plaintiff’s objections here are overruled.

                  b) Deference to the government

          Scattered in the Objection are arguments that the Recommendation’s “near-absolute”

   deference to Defendants based on their assertion of national security concerns is in error. The

   Court finds it need not reach the issue of whether a “heightened” or “greater” level of deference

   beyond “substantial deference” is required in this case. Here, the Court finds on de novo review

   that Plaintiff’s allegations are insufficient under the “substantial deference” standard he



                                                     6
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 7 of 13




   advocates.3 In doing so, the Court recognizes “that concerns of national security and foreign

   relations do not warrant abdication of the judicial role,” Holder v. Humanitarian Law Project,

   561 U.S. 1, 34 (2010), and that though the reasonableness standard under Turner v. Safley, 482

   U.S. 78, 89 (1987) is deferential, it is not “toothless.” Gee v. Pacheo, 627 F.3d 1178, 1188-89

   (10th Cir. 2010) (quotation and citation omitted). And, of course, the Court recognizes that its

   review is under Rule 12(b)(1) and Rule 12(b)(6) and, under the latter Rule, it accepts as true all

   well-pleaded factual allegations in the complaint, views those allegations in the light most

   favorable to the plaintiff, and draws all reasonable inferences in plaintiff’s favor. Brokers’

   Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014).

                     c) The adequacy of Plaintiff’s allegations

            Defendants contend the SAMs are reasonably related to a legitimate penological interest,

   that of protecting national security. To withstand a motion to dismiss, a prisoner must plead

   facts showing the absence of a rational connection between the challenged restriction and a

   legitimate penological interest. Al-Owhali v. Holder, 687 F.3d 1236, 1239 (10th Cir. 2012). The

   Recommendation found there was a rational connection between the restrictions imposed and the

   legitimate penological interest of national security and Plaintiff failed to rebut the stated

   justifications for the SAMs. Plaintiff contends, however, that he adequately alleged his SAMs

   violated his constitutional rights and are not reasonably related to a penological interest.

            First, Plaintiff supports his contentions by pointing to allegations that there were changes

   in the restrictions with his communications, allowing communications with certain unidentified

   people while incarcerated at Federal Correctional Institution – Milan, Michigan during the

   pendency of federal criminal case but disallowing such communications with them while

   3
    The Supreme Court has stated courts “must accord substantial deference to the professional judgment of prison
   administrators, who bear a significant responsibility for defining legitimate goals of a corrections system and for
   determining the most appropriate means to accomplish them.” Overton v. Bazzette, 539 U.S. 126, 132 (2003).

                                                              7
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 8 of 13




   incarcerated at ADX after his conviction;4 and to allegations that he has not received any charges

   for violence while incarcerated and does not have an ongoing desire to commit jihad. But the

   Court finds allegations that there were changes in restrictions in communications allowed does

   not, without more, show there was no rational connection between such restrictions and the

   legitimate penological interest of national security, especially where Plaintiff was allegedly

   advised that changes as to one of his sisters were based on security concerns. Further, as

   Defendants argue, that Plaintiff has not committed violence while in prison fails to rebut

   Defendants’ national security justification based primarily on Plaintiff’s danger outside of

   prison.

             As for Plaintiff’s allegations that he does not have an “ongoing desire to commit violent

   jihad” and does not intend to incite violence via communications with individuals outside of

   prison, as Defendants respond, there are no allegations that such information was conveyed to

   any government officials for them to consider.5 Thus, this too fails to rebut Defendants’ stated

   justifications.

             Next, Plaintiff argues that improper deference was afforded, an argument which the Court

   has already rejected above.

             Third, Plaintiff asserts – cursorily – that a detailed, fact-specific analysis of the SAMs

   should be conducted. This assertion is so cursory as to be waived. Even if it was not waived, the

   Recommendation did so, addressing Plaintiff’s allegations concerning the restrictions and why

   there was a rational connection between his restrictions and Defendants’ legitimate penological

   interest. Plaintiff provides no specific argument as to how or why this was deficient.


   4
     Plaintiff did not identify these individuals, other than one of them was one of his sisters. As to her, Plaintiff alleges
   the changes in communications were stated to be based on “security concerns.” (ECF No. 76, ¶¶ 11-12.)
   5
     In light of this finding, the Court need not consider Defendants’ alternate argument that, even if such information
   was conveyed, they did not have to credit it in their assessment of restrictions.

                                                               8
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 9 of 13




           Finally, Plaintiff contends he distinguished the cases Defendants cited and the

   Recommendation gave his arguments concerning those cases short shrift. The Court finds,

   however, that the Recommendation did not agree with Plaintiff’s analysis does not mean there

   was error. Moreover, that the cases may not be factually identical to Plaintiff’s allegations do

   not render them inapposite. For example, the focus is not on whether Plaintiff’s crimes of

   conviction stem from any communications conducted while in prison but whether any

   communications restriction has a rational relationship to the legitimate penological interest of

   national security in light the bases for such restriction, e.g., Plaintiff’s criminal conviction and

   his statement that participation in jihad against the United States is highly encouraged in the

   Koran. At bottom, the Court is not persuaded that the cases do not support the proposition that

   Plaintiff has failed to meet his pleading burden.

           In summary, the Court agrees with the Recommendation and finds the complaint fails to

   plead sufficient facts to plausibly infer that the SAMs at issue here were not – or are not –

   reasonably related to a legitimate penological interest. The Objection is overruled.

                2. Claims 11 and 12

           The Magistrate Judge recommended dismissal of these claims 11 and 12 without

   prejudice based on a lack of standing.6 Plaintiff objects by arguing the Recommendation

   incorrectly concluded he lacked standing and, further, even if Plaintiff was not facing an

   impending injury of force feeding “that does not foreclose his policy challenge.” According to

   Plaintiff, the existence of the policy of force feeding “substantially burdens his rights now

   because it forces him to abstain from engaging in his right to hunger strike” for fear of being


   6
     Except to the extent claim 11 was recommended to be dismissed based on Defendants’ motion for partial summary
   judgment. (ECF No. 120, pp. 10-13; No. 121, p. 19.)
    Plaintiff’s argument about any improper burden shifting is irrelevant because, ultimately, the recommendation on
   these two claims was based on standing and not on the merits.

                                                           9
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 10 of 13




   forced fed non-halal food. (ECF No. 129, p. 11 (emphasis in original).) These arguments are

   rejected.

          Plaintiff’s objection as to the finding that he lacks standing is – in a nutshell – nonspecific

   and conclusory. Accordingly, this objection is waived and overruled. See 2121 East 30th Street,

   73 F.3d at 1060 (A party’s objection “must be both timely and specific to preserve an issue for

   de novo review by the district court.”). The same holds true for Plaintiff’s argument based on a

   new “policy challenge” theory. As Defendants respond, Plaintiff never presented this legal

   theory before and may not do so now in an objection to the Recommendation. United States v.

   Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001) (theories raised for the first time in objections to

   a recommendation are waived); Duran v. Donaldson, 663 F. App’x 684, 689 (10th Cir. 2016)

   (same). Accordingly, this objection is also overruled.

          Even though Plaintiff’s objection is overruled, the Court nonetheless declines to accept

   the recommendation as to claim 12. Specifically, in the Order on Amended Recommendation,

   the Court accepted the recommendation to dismiss claim 12 for failure to exhaust administrative

   remedies. Thus, whether claim 12 also fails due to lack of standing is moot. Therefore,

   Defendants’ Motion to Dismiss is denied as moot as to claim 12.

               3. Claim 14

          The Magistrate Judge recommended dismissal of Plaintiff’s claim 14 alleging his

   combined conditions of confinement – the “totality of circumstances” – constitute cruel and

   unusual punishment in violation of the Eighth Amendment. In his complaint, Plaintiff alleged

   that various “distinct constitutional violations have a mutually reinforcing effect of depriving

   [him] of social interaction – a basic human need.” (ECF No. 76, ¶ 393.) In his objection,

   Plaintiff asserts he has sufficiently demonstrated his conditions deprive him of “several basic



                                                    10
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 11 of 13




   human needs” “including social interaction, medical care, well-being, and basic safety” and the

   cases the Recommendation relies on are distinguishable. And, according to Plaintiff, all of his

   alleged deprivations combined results in deprivation of his “basic human needs for physical and

   psychological well-being” sufficient to plausibly allege a claim under the Eighth Amendment.

   The Court finds otherwise.

          In Rhodes v. Chapman, 452 U.S. 337, 347 (1981), the Supreme Court observed that

   conditions of confinement, “alone or in combination, may deprive inmates of the minimal

   civilized measure of life’s necessities.” By this statement, the Supreme Court meant “[s]ome

   conditions of confinement may establish an Eighth Amendment violation ‘in combination’ when

   each would not do so alone, but only when they have a mutually enforcing effect that produces

   the deprivation of a single, identifiable human need such as food, warmth, or exercise—for

   example, a low cell temperature at night combined with a failure to issue blankets.” Wilson v.

   Seiter, 501 U.S. 294, 304 (1991) (emphasis in original). “To say that some prison conditions

   may interact in this fashion is a far cry from saying that all prison conditions are a seamless web

   for Eighth Amendment purposes.” Id. at 305. And, “[n]othing so amorphous as ‘overall

   conditions’ can rise to the level of cruel and unusual punishment when no specific deprivation of

   a single human need exists.” Id. at 305. Thus, to state a valid claim, “a plaintiff must allege an

   unquestioned and serious deprivation of basic human needs…such as food, warmth, or exercise.”

   Gowadia v. Stearns, 596 F. App’x 667, 674 (10th Cir. 2014) (quotations and citations omitted).

          An examination of Plaintiff’s allegations and attendant arguments shows the alleged

   basic human need(s) of which Plaintiff is allegedly deprived is as amorphous as the “totality of

   circumstances” upon which he relies. The amended complaint alleges the deprivation of basic

   human need at issue is social interaction. But, as the Recommendation found, such allegations



                                                    11
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 12 of 13




   are insufficient under Silverstein v. Fed. Bureau of Prisons, 559 F. App’x 739, 755-756 (10th

   Cir. 2014).7 As for Plaintiff’s argument that his basic human need is “physical and

   psychological well-being” which has been deprived by the combination of various unrelated

   allegations, e.g., force feeding and restraints on communications, this too fails the plausibility

   requirement. First, such combination is improper as the unrelated allegations have no “mutually

   enforcing effect.” Second, general “well-being” is simply not a qualifying basic human need,

   such as food, warmth, and exercise. Wilson, 501 U.S. at 304. See Gowadia, 596 F. App’x at 674

   (noting that “‘reasonably adequate ventilation, sanitation, bedding, hygienic materials, and

   utilities’” are qualifying needs (citing Ramos v. Lamm, 639 F.2d 559, 568 (10th Cir. 1980));

   Cleveland v. Martin, 590 F. App’x 726, 732 (10th Cir. 2014) (“Visitation with [one’s] minor

   children does not involve one of life’s necessities.”); Womble v. Harvanek, 739 F. App’x 470,

   473 (10th Cir. 2017) (“[A]ccess to a sufficient supply of uncontaminated drinking water is a

   basic human need” which plaintiff plausibly stated with allegations that water fountain and ice

   machine were broken, there was excessive heat in his cell, he received only six ounces of ice per

   day, and he couldn’t drink the water in his cell because it was contaminated (brown) and made

   him sick (vomited). (emphasis omitted)).

             The Court has considered Plaintiff’s remaining arguments but is not persuaded. The

   Court overrules Plaintiff’s objections and accepts the recommendation to dismiss claim 14.

       IV.      CONCLUSION

             Based on the foregoing, the Court




   7
    The Court is not persuaded by Plaintiff’s argument that Silverstein was decided on a motion for summary judgment
   and that Silverstein’s claim withstood a motion to dismiss. The order on the motion to dismiss did not discuss
   whether Silverstein sufficiently alleged a serious deprivation of basic human needs or what such needs were.
   Instead, the district court relied on the length of Silverstein’s solitary confinement – 27 years – to find plausibility.
   Silverstein v. Fed. Bureau of Prisons, 704 F. Supp. 2d 1077, 1097-1099 (D. Colo. 2010).

                                                              12
Case 1:17-cv-02493-RM-KMT Document 133 Filed 09/18/19 USDC Colorado Page 13 of 13




         (1) OVERRULES “Plaintiff’s Objection to Recommendation of United States Magistrate

            Judge (Doc. 121)” (ECF No. 129);

         (2) ACCEPTS the Recommendation of United States Magistrate Judge (ECF No. 121) as

            stated herein except as to the recommended dismissal of claim 12 based on lack of

            standing;

         (3) GRANTS in part and DENIES in part as moot Defendants’ Motion to Dismiss

            Amended Complaint (ECF No. 79) as stated herein;

         (4) DISMISSES WITHOUT PREJUDICE the remaining allegations as to claims 7, 11,

            and 13;

         (5) DISMISSES WITH PREJUDICE the remaining allegations as to claims 2-5, and 14;

            and

         (6) DIRECTS the Clerk to enter JUDGMENT in favor of Defendants and against

            Plaintiff as set forth in this Order on Recommendation and the Order on Amended

            Recommendation and to close this case.

         DATED this 18th day of September, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                               13
